Case 1:17-mc-00151-LPS Document 136 Filed 10/01/19 Page 1 of 1 PageID #: 4967



       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  August 29, 2019

                          Nos. 18-2797, 18-2889 & 18-3124

                CRYSTALLEX INTERNATIONAL CORPORATION

                                            v.

                    BOLIVARIAN REPUBLIC OF VENEZUELA

             Petroleos De Venezuela, S.A. (Intervenor in D.C.), Appellant

                             (D. Del. No. 1-17-mc-00151)

Present: AMBRO, GREENAWAY, JR and SCIRICA, Circuit Judges

      1. Motion filed by Appellee Crystallex International Corp. to lift stay of District
         Court Proceedings.

      2. Response filed by Intervenor-Appellant Bolivarian Republic of Venezuela to
         Motion to lift stay.

      3. Response filed by Appellant Petroleos de Venezuela SA to motion to lift stay.

      4. Reply by Appellee Crystallex International Corp to Response to motion to lift
         stay


                                                         Respectfully,
                                                         Clerk/clw
_________________________________ORDER________________________________
The foregoing motion to lift the stay of the District Court proceedings is granted.

                                                       By the Court,

                                                       s/ Thomas L. Ambro
                                                       Circuit Judge

Dated: September 30, 2019
CLW/cc: ALL COUNSEL OF RECORD
